Name: Commission Implementing Decision (EU) 2016/2012 of 16 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Austria (notified under document C(2016) 7512) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  Europe;  international trade;  regions of EU Member States;  agricultural policy
 Date Published: 2016-11-17

 17.11.2016 EN Official Journal of the European Union L 310/81 COMMISSION IMPLEMENTING DECISION (EU) 2016/2012 of 16 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Austria (notified under document C(2016) 7512) (Only the German text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Although avian influenza is mainly found in birds, humans have also been infected with the causative virus occasionally and under certain circumstances also in humans. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent may spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live poultry or other captive birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) Austria notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H5N8 in a holding on its territory where poultry or other captive birds are kept and it took the measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones. (6) The Commission has examined the measures taken by Austria in accordance with Directive 2005/94/EC and it is satisfied that the boundaries of the protection and surveillance zones, established by the competent authority in that Member State, are at sufficient distance to any holding where an outbreak has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Austria, the protection and surveillance zones established in that Member State. (8) Accordingly, the protection and surveillance zones in Austria, where the measures provided for in Directive 2005/94/EC are applied, should be described in the Annex to this Decision and the duration of that regionalisation should be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Austria shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed as protection and surveillance zones in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 31 December 2016. Article 3 This Decision is addressed to the Republic of Austria. Done at Brussels, 16 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC AT Austria Area comprising: Gemeinden Bregenz, Hard, FuÃ ach, Lauterach 14.12.2016 PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC AT Austria Area comprising: Gemeinden Langen, Buch, Schwarzach, Kennelbach, Wolfurt, Bildstein, Dornbirn, Lustenau, Lochau, HÃ ¶chst, HÃ ¶rbranz, GaiÃ au, Eichenberg 23.12.2016 Gemeinden Bregenz, Hard, FuÃ ach, Lauterach 15.12.2016-23.12.2016